Citation Nr: 0015014	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an organic 
condition manifested by shortness of breath due to the use of 
tobacco in service.

2.  Entitlement to service connection for nicotine dependence 
due to service.

3.  Entitlement to service connection for an organic 
condition manifested by shortness of breath secondary to 
nicotine dependence acquired in service.

4.  Entitlement to service connection for atherosclerosis of 
the lower extremities, including as secondary to the use of 
tobacco in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1947.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from April 1998 and March 1999 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for an 
organic condition manifested by shortness of breath due to 
the use of tobacco in service is not plausible.

2.  The claim of entitlement to service connection for 
nicotine dependence due to military service is not plausible.

3.  The claim of entitlement to service connection for an 
organic condition manifested by shortness of breath due to 
nicotine dependence is not plausible.

4.  The claim of entitlement to service connection for 
atherosclerosis of the lower extremities, including as 
secondary to the use of tobacco in service, is not plausible.



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for an organic condition 
manifested by shortness of breath due to the use of tobacco 
in service.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for nicotine dependence due to 
military service.  38 U.S.C.A. § 5107.

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for an organic condition 
manifested by shortness of breath due to nicotine dependence.  
38 U.S.C.A. § 5107.

4.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for atherosclerosis of the lower 
extremities, including as secondary to the use of tobacco in 
service.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  Where a 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (1998).

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, or competent evidence relates the 
present condition to inservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (1999).

Under VA General Counsel precedent opinion 2-93 (January 13, 
1993), service connection for disability or death may be 
established if the evidence shows that the claimed injury or 
disease resulted from tobacco use in the line of duty during 
active service.  Under VA General Counsel Precedent Opinion 
19-97 (May 13, 1997), service connection for disability due 
to tobacco requires that an appellant present medical or lay 
evidence of tobacco use in service, and/or present competent 
medical evidence that the veteran acquired a nicotine 
dependence during service, and that such tobacco use and/or 
nicotine dependence caused the veteran to develop the claimed 
disability.  The Transportation Equity Act for the 21st 
Century prohibited establishing service connection for 
tobacco use for claims filed after the President signed the 
Act into law in June 1998.  The veteran's claims for service 
connection for organic conditions manifested by shortness of 
breath and for service connection for nicotine dependence 
were filed prior to this date.

Service incurrence for arteriosclerosis/cardiovascular 
disease may be presumed under certain circumstances if it is 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

The veteran claims that he is entitled to service connection 
for nicotine dependence, for an organic disability manifested 
by shortness of breath, and for atherosclerosis of the lower 
extremities all due to becoming addicted to tobacco during 
service.  The veteran maintains that he started smoking 
cigarettes at age 18 while in the Army.  He claims that he 
has had shortness of breath ever since 1948.  The veteran 
reported that he quit smoking in the 1980's.

The veteran was hospitalized in service in February 1944 and 
again in January 1945.  The 1944 hospital report indicates 
that the veteran reported smoking about six cigarettes a day.  
The 1945 hospital record indicates that the veteran reported 
smoking five cigarettes a day.

The post service medical records reveal a diagnosis of 
obliterative arterial disease of the right lower extremity in 
June 1987.  

A February 1999 letter from James I. Fidelholtz, M.D., 
indicates that Dr. Fidelholtz had treated the veteran for 
19.5 years.  The veteran was seen in his office in April 1997 
complaining of symptoms consistent with vascular claudication 
of the legs.  Noninvasive vascular studies of the veteran's 
legs in April 1997 were consistent with decreased arterial 
circulation to the feet, most likely due to atherosclerosis.  
Dr. Fidelholtz went on to say that the veteran stated that he 
began smoking in the armed services and stopped in the 
1980's.  Dr. Fidelholtz further noted that it was possible 
that the decreased circulation in the veteran's legs and the 
associated claudication were due to a history of smoking.

I.  Shortness of Breath Disabilities

The veteran asserts that he is entitled to service connection 
for an organic condition manifested by shortness of breath 
due to tobacco use and that he is entitled to service 
connection for an organic condition manifested by shortness 
of breath due to nicotine dependence.  A thorough review of 
the veteran's claims file does not reveal any medical 
evidence that the veteran has any disability characterized by 
shortness of breath.  Not only are there no complaints or 
diagnoses related to shortness of breath, but also there is 
an April 1996 private medical record which indicates that the 
veteran denied shortness of breath.  As noted above, a well-
grounded claim requires medical evidence of a current 
disability.  Since there is no medical evidence that the 
veteran currently has any disability manifested by shortness 
of breath, the Board finds that the veteran's claims for 
service connection for an organic condition manifested by 
shortness of breath due to tobacco use and for service 
connection for an organic condition manifested by shortness 
of breath due to nicotine dependence are not well grounded 
and must be denied.

II.  Nicotine Dependence

The veteran maintains that he now experiences nicotine 
dependence due to smoking in service.  The Board notes that 
the record is devoid of any medical evidence that the veteran 
currently experiences nicotine dependence.  While the veteran 
asserts that he currently is nicotine dependent, as a 
layperson he is not competent to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Since there is no medical evidence that the veteran 
experiences nicotine dependence, the veteran has not 
submitted a well-grounded claim and his claim for service 
connection for nicotine dependence must be denied.

III.  Atherosclerosis of the Lower Extremities

The veteran finally asserts that he is entitled to service 
connection for atherosclerosis of the lower extremities, 
including secondary to smoking during service.  The veteran's 
lower extremity claim was received by VA in February 1999.  
Since this claim was received after passage of the 
Transportation Equity Act for the 21st Century in June 1998, 
the veteran is not entitled to consideration of his claim on 
the basis of secondary to smoking during service.  As noted 
above that act precludes service connection for a disability 
due tobacco use.

The Board has also considered whether the veteran is entitled 
to service connection for atherosclerosis of the lower 
extremities on a direct or on a presumptive basis.  The 
record does not show that the veteran experienced 
atherosclerosis of the lower extremities during service or 
within one year of discharge of service.  The medical 
evidence of record does not show findings related to 
atherosclerosis of the lower extremities until June 1987, 
approximately 40 years after discharge from service.  Since 
there is no evidence that the veteran developed 
atherosclerosis of the lower extremities for many years after 
discharge from service and since there is no medical evidence 
that the veteran's current lower extremity disability is 
related to service in any way, the Board finds that the 
veteran's claim for entitlement to service connection for 
atherosclerosis of the lower extremities is not well grounded 
and the appeal based thereon must be denied.


ORDER

Entitlement to service connection for an organic condition 
manifested by shortness of breath due to the use of tobacco 
in service is denied.

Entitlement to service connection for nicotine dependence due 
to service is denied.

Entitlement to service connection for an organic condition 
manifested by shortness of breath secondary to nicotine 
dependence acquired in service is denied.

Entitlement to service connection for atherosclerosis of the 
lower extremities, including as secondary to the use of 
tobacco in service, is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 

